Citation Nr: 0104075	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  98-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD) for the period from 
September 6, 1992 to April 30, 1997.  

2.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD) for the period beginning May 
1, 1997. 

3.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.

4.  Entitlement to service connection for stomach ulcers.

5.  Entitlement to service connection for a respiratory 
disorder, claimed as being due to an undiagnosed illness.  

6.  Entitlement to service connection for chills, night 
sweats, excessive thirst, weight loss, fatigue, and general 
feeling bad, claimed as being due to an undiagnosed illness.  

7.  Entitlement to an increased rating for tinea pedis with 
onychomycosis, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1989 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  That rating decision denied service 
connection for PTSD, low back pain, a respiratory disorder, 
hair loss, and peptic ulcers.  Subsequently, a September 1997 
rating decision, in part, granted service connection for PTSD 
at a 10 percent disability rating, lumbosacral strain at a 20 
percent disability rating, and tinea pedis at a 
noncompensable (0%) disability rating.  

The September 1997 RO rating decision also denied service 
connection for several disabilities besides the ones listed 
above.  The veteran had a hearing before a RO hearing officer 
in May 1998 and a statement of the case (SOC) on the claims 
for service connection was issued in June 1998.  The veteran 
filed his substantive appeal VA Form 9 in July 1998.  On his 
appeal, the veteran indicated that he only wanted to appeal 
specific issues which he listed.  As such, an appeal was not 
perfected with respect to the other issues.  The veteran's 
representative submitted a VA From 646 in March 2000 and an 
informal hearing presentation in August 2000 both of which 
list several of the issues for which the veteran did not 
perfect an appeal.  With the exception of issue number seven 
(7), the issues indicted above are the only issues for which 
an appeal has been perfected and which are properly before 
the Board.  

With respect to the issue of entitlement to an increased 
rating for tinea pedis with onychomycosis, currently rated as 
10 percent disabling, the RO granted an increased rating of 
10 percent in a June 1998 Hearing Officer decision.  In March 
1999 the veteran submitted a statement which asked for "re-
evaluation" of his service-connected disabilities.  The 
Board construes this as a disagreement with the assignment of 
a 10 percent disability rating for his service-connected 
tinea pedis.  No statement of the case has been issued.  
Accordingly, the Board must REMAND this issue to the RO for a 
statement of the case to be issued.  Manlicon v. West, 12 
Vet. App. 238, 240-41 (1999) (holding that, where notice of 
disagreement is filed with claim and no statement of the case 
has been issued, Board should remand, not refer, that issue 
to the RO to issue statement of the case). 

The issues involving the veteran's claims for service 
connection are the subject of a remand which follows the 
Board decision. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for rating 
his service-connected back and PTSD disabilities.

2.  The veteran's service-connected lumbosacral strain is 
manifested by:  tenderness to palpation;  range of motion of 
the lumbar spine of:  flexion to 80 degrees, extension to 20 
degrees, lateral flexion to 30 degrees bilaterally and 
rotation to 30 degrees bilaterally; and complaints of pain 
and discomfort.  

3.  The veteran's service-connected post traumatic stress 
disorder is manifested by depressed mood, anxiety, nightmares 
and a GAF of approximately 45 to 50. 

4.  The symptoms of the veteran's service-connected PTSD have 
been consistent at the same level of disability since 
September 6, 1992.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. Part 4, including §§ 4.7, 4.71a 
and Diagnostic Codes 5292, 5295 (2000).  

2.  The criteria for a 50 percent rating for post traumatic 
stress disorder, and not in excess thereof, have been met, 
effective September 6, 1992.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a,  4.132, Diagnostic Code 9411 
(1996), amended by 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

The veteran's claims related to the disability ratings 
assigned for his service-connected PTSD and lumbosacral 
strain are claims involving initial rating of these 
disabilities.  The United States Court of Appeals for 
Veterans Affairs (Court), has held that the distinction 
between an initial rating and an increased rating is a 
distinction that is not without importance in terms of VA 
adjudicative actions because at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see 
also, 38 C.F.R. §§ 3.400, 3.500.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2000). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, or the psyche in self 
support of the individual.  38 C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

II.  Lumbosacral Strain

The veteran's service medical records reveal that the veteran 
suffered lumbar strain during service.  A September 1993 VA 
treatment record reveals a diagnosis of "muscle spasm" of 
the veteran's low back.  In October 1993 the veteran was 
admitted for inpatient treatment at a VA medical center 
(VAMC) because of complaints of low back pain.  X-ray 
examination of the low back was normal and the diagnosis was 
"lower back pain, muscular in origin."  

In May 1994 a VA examination of the veteran was conducted.  
The veteran reported having daily low back pain.  Physical 
examination of his back revealed no deformity, tenderness, or 
abnormality of the spine.  Range of motion testing of the 
lumbar spine revealed:  flexion to 95 degrees, extension to 
35 degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 35 degrees bilaterally.  X-ray examination 
revealed no abnormalities.  Specifically, the veteran's 
intervertebral disc spaces were noted to be normal.  The 
diagnosis was "lumbar strain, by history."  

In May 1997 a VA examination of the veteran was conducted.  
The veteran complained of low back pain.  Range of motion 
testing of the lumbar spine revealed:  flexion to 30 degrees, 
lateral flexion to 30 degrees bilaterally, and rotation to 30 
degrees bilaterally.  The accompanying VA x-ray examination 
report revealed that the veteran's lumbar spine was normal.  
A series of VA medical treatment records dated in 1997 reveal 
that the veteran had complaints of low back pain with 
decreased range of motion.  He was treated with pain 
medication, stretching exercises, and physical therapy.  

In December 1997 another VA examination of the veteran was 
conducted.  On general medical examination the veteran's 
spine revealed "some functional limitation of range of 
motion due to pain."  Range of motion testing of the lumbar 
spine revealed:  flexion to 70 degrees, extension to 30 
degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 25 degrees bilaterally.  The veteran was referred 
for a neurologic examination.  Range of motion testing of the 
lumbosacral spine was also conducted by the neurologist.  The 
examining physician stated that the veteran had "a full 
range of motion of the lumbosacral spine with flexion of 70 
degrees, extension 30 degrees, left and right lateral flexion 
of 35 degrees.  No significant paraspinous muscle spasms or 
tenderness to palpation was noted.  Straight leg raising was 
negative bilaterally."  The neurologist's diagnosis was 
"chronic low back pain with full range of motion of the 
lumbosacral spine and no evidence of any neurological deficit 
related to this."  

In May 1998 the veteran presented sworn testimony at a 
hearing before a RO hearing officer.  He testified that he 
had low back pain which he treated with pain medication.  He 
also indicated that he had received the therapy and treatment 
mentioned above and that he had the most problem with pain on 
forward bending.  

In April 1999 the most recent VA examination of the veteran's 
back was conducted.  The veteran again reported having 
constant low back pain which radiated into his left leg.  
Physical examination revealed tenderness to palpation at L3 
to L5 levels of the spine.  Range of motion testing of the 
lumbar spine revealed:  flexion to 80 degrees, extension to 
20 degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  Strength, sensation, and 
deep tendon reflexes were normal.  No muscle spasm was 
palpable.  X-ray examination revealed a normal lumbosacral 
spine.  The diagnosis was chronic lumbosacral strain.  The 
examining physician's opinion was that the veteran's 
"complaints were markedly out of proportion to his physical 
findings."  In November 2000 the veteran submitted a 
statement where he disagreed with the findings presented in 
this VA examination report.  

The service connected lumbosacral strain is currently rated 
as 20 percent disabling under diagnostic code 5295.  That 
rating contemplates muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent rating, the highest rating assignable 
under this diagnostic code, contemplates severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive Goldthwait's 
sign, marked limitation of flexion in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing or irregularity of a joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5295 (2000).  There is no 
evidence of any of the symptoms contemplated under the 40 
percent disability rating.  

The evidence is against the veteran's claim.  The medical 
evidence of record reveals that the veteran has complaints of 
low back pain related to chronic lumbosacral strain.  There 
is only a single documented instance of muscle spasm.  All 
the medical evidence since 1994 shows an absence of muscle 
spasm on objective examination.  Also, the veteran's range of 
motion of the lumbar spine is generally described as full.  
Specifically, there is no evidence of any of the symptoms 
contemplated by a 40 percent rating.  The Board specifically 
notes that x-ray examination of the veteran's spine has 
consistently shown it to be in normal alignment with no 
arthritic changes and no disc space narrowing.  Aside from 
the veteran's assertions, there is no objective evidence of 
the presence of severe symptoms of lumbosacral strain.  The 
Board has also considered the veteran's claim under 
diagnostic code 5292 for limitation of motion of the lumbar 
spine.  However, there is no evidence of the severe 
limitation of motion required for a 40 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2000), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2000).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2000).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2000).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2000).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2000).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent evaluation for his service-connected 
lumbosacral strain.  The Board has considered the veteran's 
claim for an increased rating for his musculoskeletal 
disability under all appropriate diagnostic codes.  The most 
recent VA examination reveals slight, if any limitation of 
motion, tenderness to palpation, and complaints of pain on 
motion of the lumbar spine which are out of proportion to the 
physical findings on examination.  As stated above, painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2000).  This has been accomplished 
in the present case as the veteran is assigned a 20 percent 
disability rating for his lumbosacral strain.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West,  
13 Vet. App. 282 (1999).  Therefore in this case the Board 
states that nature of the original injury has been reviewed 
and the functional impairment that can be attributed to pain 
or weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45.  The preponderance of the evidence is against the 
veteran's claim for a rating in excess of 20 percent for his 
service-connected lumbosacral strain.  Because, this is an 
initial rating case, the Board finds that the evidence of 
record does not reveal any instance, or period of time, when 
the veteran's service-connected lumbosacral strain warranted 
a rating in excess of 20 percent.  

III.  Post Traumatic Stress Disorder

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 61 Fed. Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  
In this case, the RO reviewed the veteran's claim under the 
new rating criteria in June 1998, and provided the veteran 
with the new criteria in a June 1998 Supplemental Statement 
of the Case.  Moreover, the veteran and his representative 
were given an opportunity to respond to the new regulations.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOGCPREC 
11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.

The veteran's service-connected PTSD disorder was rated as 10 
percent disabling for the period of time from September 6, 
1992 to April 30, 1997, and is currently rated as 30 percent 
disabling.  Under the old criteria for rating service 
connected psychoneurotic disorders, a 10 percent rating was 
assigned for psychoneurotic disorders with less than the 
criteria for the 30 percent rating with emotional tension or 
other evidence of anxiety productive of mild social or 
industrial impairment.  A 30 percent rating was assigned when 
there was "definite impairment in the ability to establish 
and maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment."  A 50 percent 
rating was assigned where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  The next higher rating, a 70 percent disability 
rating, was warranted for severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people and psychoneurotic symptoms were of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating, 
a 100 percent schedular evaluation, was warranted when all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptoms existed which were totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

The veteran was granted service connection for PTSD 
apparently based upon his combat experiences in South West 
Asia.  In June 1993 psychological testing of the veteran was 
conducted.  Mental status examination revealed some 
psychomotor agitation with dysphoric mood and anxious affect.  
He reported difficulty concentrating.  The veteran was 
oriented with clear thought processes and no evidence of 
psychotic symptoms.  The actual psychological test results 
were deemed invalid due to possible exaggeration of symptoms 
by the veteran.  

A September 1993 VA record reveals that the veteran was 
admitted for inpatient psychiatric treatment at a VAMC.  The 
veteran presented with suicidal ideation and reported having 
nightmares, sleep disturbance, depression, nervousness, and 
irritability.  Mental status examination revealed depressed 
mood and an anxious and constricted affect.  No psychotic 
symptoms were noted.  The discharge diagnosis was PTSD and a 
Global Assessment of Functioning (GAF) scale score of 40 was 
assigned.  The Board notes that a GAF of 40 is defined as 
"some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure or irrelevant) or major 
impairment  in several areas such as work or school, family, 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, (4TH ed. rev., 
1994).  The Board finds that the GAF assigned appears to be 
much lower than the symptoms documented in the hospital 
report.  The veteran did require hospitalization and he had 
some ideas of suicide, but his suicidal ideation had subsided 
by the end of his period of treatment.  He also had symptoms 
of anxiousness and depressed mood.  However, we note that the 
symptoms documented do not appear to be as severe as those 
contemplated by a GAF of 40.  

In May 1994 the veteran was again hospitalized for inpatient 
treatment at a VAMC.  The veteran reported having nightmares, 
and auditory hallucinations of tank noises.  Mental status 
examination revealed depressed mood.  The examiner indicated 
that the veteran's auditory hallucinations may have been more 
of a flashback.  Judgment was fair and the veteran was 
oriented.  However, insight was superficial and suicidal and 
homicidal ideation was reported.  Psychiatric diagnosis was 
deferred pending psychological testing.  However, 
psychological testing resulted in an invalid profile.  

In March 1995 the veteran was again hospitalized at a VAMC 
for psychiatric treatment.  The veteran reported:  difficulty 
with concentration; nightmares; depressed mood; increased 
vigilance; anxiety; and passive suicidal ideation.  However, 
mental status examination was mostly normal.  The only 
abnormality noted was "affect is euthymic, constricted and 
related."  Otherwise the veteran was oriented with normal 
thought process and good memory.  There was no evidence of 
current hallucinations, delusions, homicidal ideation, or 
suicidal ideations.  The primary diagnosis was PTSD and a GAF 
of "40 to 45" was assigned.  We noted the definition of a 
GAF of 40 above.  A GAF of 41 to 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
(4TH ed. rev., 1994). 

In December 1997 another VA psychiatric examination of the 
veteran was conducted.  The veteran reported having 
nightmares and intrusive thoughts about his combat 
experiences.  On mental status examination the veteran was 
anxious but his affect was appropriate.  The veteran was 
oriented with no impairment in thought processes or memory.  
No psychotic symptoms were noted and there was no current 
suicidal or homicidal ideations noted.  the diagnosis was 
chronic PTSD and a GAF of 55 was assigned.  A GAF between 51 
and 60 which is defined as "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, (4TH ed. rev., 1994).  

VA treatment records reveal that the veteran has attended 
outpatient treatment sessions for his PTSD on a regular basis 
from 1996 until the present.  In April 1999 the most recent 
VA psychiatric examination of the veteran was conducted.  
Again he reported having nightmares and intrusive thoughts 
about his combat service.  He indicated he had difficulty in 
crowds.  He also reported having irritability and anger.  On 
mental status examination the veteran was noted to have a 
depressed mood.  However, no gross impairment of orientation, 
memory, or thought content was noted.  While no suicidal 
ideation was noted, the veteran did have some homicidal 
ideation which he indicated he discussed with his regular 
therapist.  The diagnosis was chronic PTSD and a GAF of 50 
was assigned.  

As noted above, where regulations change during the course of 
an appeal, the Board must determine which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas, 1 Vet. App. at 312-13.  This determination 
depends on the facts of the particular case and, therefore, 
is made on a case-by-case basis.  VAOPGCPREC 11-97 at 2.  The 
Board finds that, in this case, it is more favorable to rate 
the veteran's service connected PTSD under the new rating 
schedule.  

Under the current rating schedule, the veteran does not 
warrant a rating in excess of 50 percent for his service 
connected PTSD.  He does not show symptomatology of 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances which would warrant a rating of 70 
percent under the current rating schedule.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).  

Under the old criteria a 30 percent rating was assigned when 
there was "definite impairment in the ability to establish 
and maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating was assigned where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  The next higher rating, a 70 percent disability 
rating, was warranted for severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people and psychoneurotic symptoms were of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating, 
a 100 percent schedular evaluation, was warranted when all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptoms existed which were totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996) (emphasis added).  
The evidence of record does not show that the veteran meets 
the criteria for a rating in excess of 50 percent under the 
old rating criteria.  

We also note that, in Hood v. Brown, 4 Vet. App. 301 (1993), 
the Court of Veterans Appeals stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision. 38 U.S.C.A. § 7104(d)(1)(West 1991). In a precedent 
opinion, dated November 9, 1993, the General Counsel of the 
VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993). The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 1991).

The evidence of record reveals that the veteran has moderate 
PTSD.  This clearly is greater than the 30 percent disability 
contemplated by definite impairment under the 30 percent 
rating.  The veteran's service connected PTSD most nearly 
approximates the considerable impairment contemplated by the 
50 percent rating under both the old and the new rating 
schedules.  The evidence of record shows that the veteran's 
service connected PTSD causes depressed mood, anxiety, and 
nightmares.  In the past the veteran has had some passive 
suicidal ideation but this appears to have resolved.  The 
most recent VA examination indicated that that veteran had 
not worked since 1993, but also attributed this to a variety 
of factors both physical and psychiatric in nature.  The 
veteran does not manifest incapacitating symptoms showing 
severe impairment contemplated by the ratings in excess of 50 
percent under the old rating schedule.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  The Board notes that there is 
no competent medical evidence of record which indicates that 
the veteran is unemployable due solely to his service 
connected PTSD.  In a document dated November 13, 2000, the 
veteran stressed that limitation of activities was due to 
back problems.  Also, the Board notes that the objective 
symptoms noted on every VA examination appear to be less 
severe than the assigned GAF would indicate.  As such, the 
Board finds that the evidence of record reveals that the 
veteran warrants an increased rating of 50 percent for his 
service connected PTSD.  

The Board also notes that this is an initial rating involving 
the veteran's service-connected PTSD.  Specifically, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The evidence of record 
reveals that the veteran's symptoms of PTSD have been 
relatively consistent since service connection was granted 
effective September 6, 1992.  The evidence of record supports 
an increased rating of 50 percent for the veteran's service-
connected PTSD effective from September 6, 1992.  


ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain is denied.  

An increased rating of 50 percent, and not in excess thereof, 
is granted for PTSD effective September 6, 1992, subject to 
the law and regulations governing the payment of monetary 
awards.  


REMAND

With respect to the veteran's claim for service connection 
for stomach ulcers, there is a diagnosis of ulcers on 
September 1993 VA hospital report.  If this diagnosis is 
confirmed it would be within a year of the veteran separation 
from service.  However, the medical evidence with respect to 
the veteran gastrointestinal complaints is scarce at best.  
It appears that the veteran is often hospitalized for other 
disorders, mentions a history of ulcers and is given Zantac 
for treatment.  The Board finds little if any actual medical 
evaluation of the veteran's gastrointestinal disorders of 
record, other than those based on medical history provided by 
him alone.  A VA examination should be conducted to properly 
diagnose the veteran's gastrointestinal disorders.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The veteran's claims for service connection for a respiratory 
disorder, chills, night sweats, excessive thirst, weight 
loss, fatigue, and general feeling bad, claimed as being due 
to an undiagnosed illness requires additional development.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
provide a list of all health care 
professionals and/or facilities (private 
and governmental) where he has been 
treated for his claimed stomach ulcers, 
respiratory disorder, chills, night 
sweats, excessive thirst, weight loss, 
fatigue, and general feeling bad since 
his separation from service in September 
1992.  The RO should obtain complete 
clinical records from all sources 
identified.  The veteran should 
specifically be informed of the 
importance of competent medical evidence 
of a diagnosis of stomach ulcers within a 
year of his separation from service.     

2.  The RO should inform the veteran that 
he needs to submit evidence of objective 
indications of signs and symptoms of his 
claimed respiratory disorder, chills, 
night sweats, excessive thirst, weight 
loss, and fatigue disabilities.  

3.  The veteran should be accorded the 
appropriate VA examination for 
gastrointestinal disorders / ulcers.  All 
necessary tests should be conducted.  The 
examiner is requested to provide a 
definitive diagnosis, if possible, of the 
veteran's alleged gastrointestinal 
disorders.  That is, does the veteran have 
a confirmed diagnosis of peptic ulcer?  
The claims folder and a copy of this 
remand must be reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide a 
complete rationale for all conclusions 
reached.  

4.  The veteran should be accorded the 
appropriate VA examination for respiratory 
disorders.  All necessary tests should be 
conducted, including a chest x-ray and 
pulmonary function tests.  The examiner is 
requested to indicate if the veteran 
suffers from any respiratory disability 
and if so offer an opinion as to etiology 
of the disability.  The claims folder and 
a copy of this remand must be reviewed by 
the examiner in conjunction with the 
examination.  The examining physician 
should provide a complete rationale for 
all conclusions reached.  

5.  The veteran should be accorded a VA 
examination to determine whether he has an 
a disability caused by an undiagnosed 
illness manifested by chills, night 
sweats, excessive thirst, weight loss, 
fatigue, and general feeling bad.  All 
necessary tests should be conducted.  If 
these symptoms are found to be present, 
are any actually symptoms of another 
disability?  For example, are the 
veteran's night sweats and fatigue 
symptoms of his service-connected PTSD?  
The claims folder and a copy of this 
remand must be reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide a 
complete rationale for all conclusions 
reached.  If the examining physician 
determines that examination by a 
specialist is required, then the 
appropriate examination(s) should be 
ordered.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  The 
claim should be readjudicated.  If this 
benefit sought remains denied, the 
appellant and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



